Dykman, J.,
(dissenting.) This is an appeal by the widow of the deceased testator from so much of the decree of the surrogate as denies her petition to compel the executors having custody of the remnant of the estate of John ■Cocks, deceased, to apply the same towards the payment of arrears of annuities due to the petitioner under the last will and testament of her said husband. By one of the provisions in the will, the testator directed his executors to invest sufficient of his estate on bonds and mortgages on real estate in Westchester county to produce a net income of $1,000 a year, and to pay such income over to his widow, in half-yearly payments, so long as she should remain unmarried. All of the children of the testator and his wife, and the liusband of such of them as were married, were appointed executors of the will, and all of them qualified. 27o investment was ever made as directed by the will, nor any other manner, but the sum of $10,000 was invested in one of the western states, at an interest of 10 per cent., to produce the annuity of $1,000 provided for by the testator in favor of his widow, and the remainder of the estate was divided among the residuary legatees. All that now remains of the principal of the estate is $4,350, together with nearly $3,000 of accrued interest, and the amount of the arrears of the annuity due to the widow is equal to the accrued interest and the principal now remaining; and the question before the surrogate was whether he should direct the payment of the whole to the widow, and he decided that the widow was entitled only to the accumulated interest of the fund, and such as might accumulate upon the principal hereafter. It was plainly the intention of the testator that the annuity provided for his wife should be paid out of the income of the money to be invested in her favor for that purpose, and that the body of the estate should remain until the death of the annuitant. The annuity was to be paid out of the sum invested. The residue of thé estate was given in equal shares to the children, and their legacies were to be paid at the end of a year after the testator’s death; and the whole of the estate was thus disposed of by the testator, leaving nothing to which resort could be had to make good any deficiency which might accrue by the misconduct or misfortune of the executors. Our conclusion is that the widow was entitled only to the interest of the residue of the body, of the estate remaining in the executors’ hands, which is given to her in the decree from which the appeal is taken, and the same should be affirmed, with costs.